                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SHMUEL DANAN, et al.,                            Case No. 19-cv-02444-SVK
                                   8                     Plaintiffs,                         ORDER GRANTING DEFENDANT'S
                                                                                             MOTION TO DISMISS FIRST
                                   9              v.                                         AMENDED COMPLAINT
                                  10        OUTFORM INC.,                                    Re: Dkt. No. 23

                                  11                     Defendant.

                                  12            Following the Court’s September 9, 2019 order granting Defendant Outform Inc.’s motion
Northern District of California
 United States District Court




                                  13   to dismiss the original complaint with leave to amend (Dkt. 21), Plaintiff Shmuel Danan filed a

                                  14   first amended complaint (Dkt. 22). Now before the Court is Defendant’s motion to dismiss the

                                  15   FAC. Dkt. 23. Pursuant to Civil Local Rule 7-1(b), the Court finds this matter suitable for

                                  16   determination without oral argument. For the reasons discussed below, the Court GRANTS

                                  17   Defendant’s motion to dismiss WITHOUT LEAVE TO AMEND.

                                  18   I.       DISCUSSION

                                  19            The relevant factual background and the legal standards governing motions to dismiss are

                                  20   discussed in the Court’s September 9, 2019 order (Dkt. 21) and are not repeated here. As

                                  21   discussed in that order, the focus of Plaintiff’s original complaint was Defendant’s parent

                                  22   company, Outform Ltd., rather than Defendant itself, and the allegations of the original complaint

                                  23   were insufficient to state a plausible claim against Defendant under an alter ego theory or any

                                  24   other legal theory. Dkt. 21 at 5-9. The Court granted Plaintiff leave to amend the complaint to
                                       address the deficiencies identified in the order by adding allegations of alter ego liability or other
                                  25
                                       allegations to support a claim against Defendant Outform Inc. Dkt. 21 at 9. Plaintiff subsequently
                                  26
                                       filed the FAC. Dkt. 22.
                                  27
                                                Defendant now argues that the FAC adds allegations regarding the legal standard for alter
                                  28
                                   1   ego liability but still does not plead a specific factual basis for Defendant to be held liable. See

                                   2   Dkt. 23 at 3-6. Plaintiff filed a one-paragraph opposition to the present motion to dismiss,

                                   3   purporting “in the interest of judicial economy” to “reassert the facts, law and argument” asserted

                                   4   in its earlier-filed opposition to the motion to dismiss the original complaint. Dkt. 25.

                                   5          Plaintiff’s opposition is deficient because it does not address the specific, new allegations

                                   6   of the FAC. Nevertheless, the Court has reviewed the FAC under the applicable pleading

                                   7   standards and concludes that Plaintiff has failed to state a claim for alter ego liability or any other

                                   8   basis to support a claim against Defendant Outform Inc. As discussed in more detail in the

                                   9   Court’s order dismissing the original complaint (Dkt. 21), the distinction between legally distinct

                                  10   entities may be disregarded only if there is a basis for alter ego liability, which requires a unity of

                                  11   interest and ownership and a situation where adherence to the fiction of separate existence would
                                       “sanction a fraud or promote injustice.” See In re Schwarzkopf, 626 F.3d 1032, 1038 (9th Cir.
                                  12
Northern District of California
 United States District Court




                                       2010); Century Sur. Co. v. Belmont Seattle, LLC, 543 Fed. Appx. 737, 738 (9th Cir. 2013).
                                  13
                                       Allegations of an alter ego relationship must be supported by specific factual allegations. See
                                  14
                                       Legal Additions LLC v. Kowalski, No. C-08-2754 EMC, 2010 WL 335789, at *6 (N.D. Cal. Jan.
                                  15
                                       22, 2010).
                                  16
                                              The FAC simply restates Plaintiff’s previous allegations concerning the shifting of funds
                                  17
                                       between Defendant Outform Inc. and its parent, adding a conclusion that this shift is evidence that
                                  18
                                       the corporate entities do not deal with each other at arm’s length. See, e.g., Dkt. 22 at ¶ 85. These
                                  19
                                       new allegations are not enough to state a theory of alter ego liability because they do not suggest
                                  20
                                       inappropriate commingling or manipulation of corporate assets. See Schwarzkopf, 626 F.3d at
                                  21
                                       1038. The FAC also has new paragraphs consisting of legal conclusions that simply parrot the
                                  22
                                       Court’s order on the motion to dismiss the original complaint. See, e.g., Dkt. 22 at ¶¶ 77-79.
                                  23
                                       However, “a plaintiff’s obligation to provide the grounds of his entitlement to relief requires more
                                  24
                                       than labels and conclusions,” and on a motion to dismiss, courts are not bound to accept as true a
                                  25
                                       legal conclusion couched as a factual allegation. Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
                                  26
                                       555 (2007) (internal quotation marks and citations omitted).
                                  27
                                              Accordingly, the Court DISMISSES the FAC. Because Plaintiff has failed, again, to allege
                                  28
                                                                                          2
                                   1   facts to support a theory of alter ego liability or any other basis to support a claim against

                                   2   Defendant Outform Inc., despite being given an opportunity to amend its complaint to address

                                   3   these deficiencies, the dismissal is WITHOUT LEAVE TO AMEND.

                                   4   II.    CONCLUSION
                                   5          For the foregoing reasons, the FAC is DISMISSED WITHOUT LEAVE TO AMEND.

                                   6   The Clerk shall close this case.

                                   7          SO ORDERED.

                                   8   Dated: December 12, 2019

                                   9

                                  10
                                                                                                      SUSAN VAN KEULEN
                                  11                                                                  United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
